DETAILED ACTION
	This Office Action is in response to an original application filed 02/03/2021.
	Claims 1-20 are pending.
	Claims 1, 15 and 20 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate, teach, disclose, or otherwise render obvious the combinations of limitations recited in each of the independent claims.
In particular, the prior art fails to teach:

“determining, based on the function label distribution model, the sentiment label distribution model, the word category label distribution model, and the word sentiment polarity label distribution model, a distribution probability that a category of a word in the plurality of associated messages is a subject content word;”

as recited in each of the independent claims, and in combination with each and every other claim recited in each of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/Examiner, Art Unit 2177                                                                                                                                                                                                        09/08/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177